CREDIT AGREEMENT
dated as of
October 24, 2018
among
PIONEER NATURAL RESOURCES COMPANY,
as the Borrower
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A.
as Issuing Banks,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A.
as Swingline Lenders
and
The Lenders Party Hereto
BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents
BANK OF MONTREAL,
CITIBANK, N.A.,
GOLDMAN SACHS BANK USA,
MUFG BANK, LTD.,
ROYAL BANK OF CANADA,
as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
JPMORGAN CHASE BANK, N.A.,
as Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
 
 
 
Page:
Article I DEFINITIONS
1
 
 
 
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
17
Section 1.03
Terms Generally
17
Section 1.04
Accounting Terms; GAAP
18
Section 1.05
Rates
18
 
 
 
Article II THE CREDITS
18
 
 
 
Section 2.01
Commitments
18
Section 2.02
Commitment Increase
18
Section 2.03
Revolving Loans and Borrowings
20
Section 2.04
Requests for Revolving Borrowings
20
Section 2.05
Swingline Loans
21
Section 2.06
Letters of Credit
22
Section 2.07
Funding of Borrowings
26
Section 2.08
Interest Elections
27
Section 2.09
Termination and Reduction of Commitments
28
Section 2.10
Repayment of Loans; Evidence of Debt
28
Section 2.11
Prepayment of Loans
29
Section 2.12
Fees
29
Section 2.13
Interest
30
Section 2.14
Alternate Rate of Interest
31
Section 2.15
Increased Costs
32
Section 2.16
Break Funding Payments
33
Section 2.17
Taxes
33
Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
36
Section 2.19
Mitigation Obligations; Replacement of Lenders.
38
Section 2.20
Extension of Maturity Date
38
Section 2.21
Defaulting Lenders.
39
 
 
 
Article III REPRESENTATIONS AND WARRANTIES
41
 
 
 
Section 3.01
Organization; Powers
41
Section 3.02
Authorization; Enforceability
41
Section 3.03
Governmental Approvals; No Conflicts
41
Section 3.04
Financial Condition; No Material Adverse Change
42
Section 3.05
Litigation and Environmental Matters
42
Section 3.06
No Default
42
Section 3.07
Investment Company Status
42
Section 3.08
Taxes
42
Section 3.09
ERISA
42




--------------------------------------------------------------------------------



Section 3.10
Disclosure
43
Section 3.11
Margin Stock
43
Section 3.12
Anti-Corruption Laws and Sanctions
43
 
 
 
Article IV CONDITIONS
43
 
 
 
Section 4.01
Effective Date
43
Section 4.02
Each Credit Event
44
 
 
 
Article V AFFIRMATIVE COVENANTS
44
 
 
 
Section 5.01
Financial Statements and Other Information
44
Section 5.02
Notices of Material Events
46
Section 5.03
Existence; Conduct of Business
46
Section 5.04
Payment of Taxes
47
Section 5.05
Insurance
47
Section 5.06
Books and Records; Inspection Rights
47
Section 5.07
Compliance with Laws
47
Section 5.08
Use of Proceeds and Letters of Credit
47
Section 5.09
Compliance with Anti-Corruption Laws and Sanctions
47
 
 
 
Article VI NEGATIVE COVENANTS
47
 
 
 
Section 6.01
Indebtedness
48
Section 6.02
Liens
48
Section 6.03
Fundamental Changes
49
Section 6.04
Financial Covenant
50
Section 6.05
Restrictive Agreements
50
 
 
 
Article VII EVENTS OF DEFAULT
50
 
 
 
Article VIII THE ADMINISTRATIVE AGENT
52
 
 
 
Section 8.01
Administrative Agent
52
Section 8.02
The Lead Arrangers, Joint Bookrunners, Co-Syndication Agents and
Co-Documentation Agents
53
 
 
 
Article IX MISCELLANEOUS
53
 
 
 
Section 9.01
Notices
53
Section 9.02
Waivers; Amendments
55
Section 9.03
Expenses; Indemnity; Damage Waiver
55
Section 9.04
Successors and Assigns
57
Section 9.05
Survival
59
Section 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
60
Section 9.07
Severability
60




--------------------------------------------------------------------------------



Section 9.08
Governing Law; Jurisdiction; Consent to Service of Process
61
Section 9.09
WAIVER OF JURY TRIAL
61
Section 9.10
Headings
62
Section 9.11
Confidentiality
62
Section 9.12
Interest Rate Limitation
62
Section 9.13
USA Patriot Act Notice
63
Section 9.14
Replacement of Existing Credit Agreement
63
Section 9.15
No Fiduciary Duty
63
Section 9.16
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
63



Schedules:
Schedule 1.01
Existing Letters of Credit

Schedule 2.01
Commitments

Schedule 2.13
Swingline Loan Rate Calculation

Schedule 3.05
Disclosed Matters

Schedule 6.02
Liens

Exhibits:
Exhibit A
Form of Assignment and Assumption

Exhibit B
Notice of Commitment Increase

Exhibit C    Form of Promissory Note
Exhibit D
Form of Maturity Date Extension Request

Exhibit E
Form of Joinder Agreement

Exhibits F-1
to F-4
Forms of U.S. Tax Compliance Certificates










--------------------------------------------------------------------------------






Credit Agreement dated as of October 24, 2018, among Pioneer Natural Resources
Company, a Delaware corporation, as the Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, Wells Fargo Bank, National Association,
Bank of America, N.A. and JPMorgan Chase Bank, N.A., as Issuing Banks, Wells
Fargo Bank, National Association, Bank of America, N.A. and JPMorgan Chase Bank,
N.A., as Swingline Lenders, the Lenders party hereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Syndication Agents, Bank of Montreal, Citibank
N.A., Goldman Sachs Bank USA, MUFG Bank, Ltd., Royal Bank of Canada, as
Co-Documentation Agents, and Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and JPMorgan Chase Bank, N.A., as Lead Arrangers and
Joint Bookrunners.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS


Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement, as the same may be amended, modified,
supplemented, restated or replaced from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, or (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.




1

--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Borrower or any of its Subsidiaries from time to time
concerning bribery, money laundering or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.
“Applicable Margin” means, for any day, with respect to any ABR Loan or any
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the Applicable Margin per annum set forth below under the
caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case
may be, based upon the ratings by Moody’s and S&P, respectively, applicable on
such date to the Index Debt:
Index Debt Ratings
Commitment Fee Rate
Eurodollar Spread
ABR Spread
Category 1
≥A3/A-
0.100%
1.000%
0.00%
Category 2
Baa1/BBB+
0.125%
1.125%
0.125%
Category 3
Baa2/BBB
0.150%
1.250%
0.250%
Category 4
Baa3/BBB-
0.200%
1.500%
0.500%
Category 5
<Ba1/BB+
0.250%
1.750%
0.750%

For purposes of the foregoing, if both Moody’s and S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this definition), then such agencies shall be deemed
to have established a rating in Category 5. If the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall fall within
different Categories, the Applicable Margin shall be based on the higher of the
two ratings, unless one of the two ratings is two or more Categories lower than
the other, in which case the Applicable Margin shall be determined by reference
to the Category next above that of the lower of the two ratings; provided,
however, that if only one of Moody’s and S&P shall have established a rating,
then the Applicable Margin shall be determined by reference to such available
rating. If the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall be changed (other than as a result of a change
in the rating system of Moody’s and S&P), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Agent and the Lenders pursuant to Section 5.01 or otherwise.
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating of such agency most recently in effect
prior to such change or cessation.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Commitments represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.






2

--------------------------------------------------------------------------------





“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Pioneer Natural Resources Company, a Delaware corporation.
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or Swingline Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.04.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalents” means unrestricted investments consisting of (a) marketable
direct obligations issued or unconditionally guaranteed by the United States or
any agency thereof, (b) money market funds with a rating of AAAm by S&P or Aaa-m
by Moody’s, (c) commercial paper with a rating of A-1 or better by S&P or P-1 or
better by Moody’s, (d) certificates of deposit or time deposits issued by
commercial banks having a rating of “A” or better by a nationally recognized
rating agency, or (e) corporate bonds with a rating of A- or better by S&P or A3
or better by Moody’s.




3

--------------------------------------------------------------------------------





“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Banks (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Banks’ holding companies, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by any Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“CI Lender” has the meaning set forth in Section 2.02(a).
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) increased from time to time pursuant to Section 2.02, (b) reduced
from time to time pursuant to Section 2.09, or (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The initial amount of each Lender’s Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable. The aggregate amount of the Lenders’
Commitments is $1,500,000,000.
“Commitment Increase” has the meaning set forth in Section 2.02(a).
“Commitment Increase Effective Date” has the meaning set forth in Section
2.02(b).
“Consenting Lender” has the meaning assigned to such term in Section 2.20.
“Consolidated Net Tangible Assets” means, on any date, the aggregate amount of
total assets of the Borrower and its Subsidiaries, minus (a) all current
liabilities of the Borrower and its Subsidiaries (excluding current liabilities
included in the definition of Indebtedness and excluding current liabilities
attributable to commodities derivative contracts), (b) all goodwill of the
Borrower and its Subsidiaries and (c) current and long-term assets attributable
to commodities derivative contracts, all determined on a consolidated basis in
accordance with GAAP.






4

--------------------------------------------------------------------------------





“Consolidated Tangible Net Worth” means, at any date, (i) the Consolidated
shareholders’ equity of the Borrower and its Restricted Subsidiaries (determined
in accordance with GAAP); less (ii) the amount of Consolidated intangible assets
of the Borrower and its Restricted Subsidiaries, provided, that to the extent
oil and gas mineral leases are classified as intangible assets under GAAP, for
purposes of this definition, those assets will be treated as tangible assets;
less (iii) the non-cash gains related to derivatives, net of associated taxes,
included in the consolidated statements of operations of the Borrower and its
Restricted Subsidiaries after December 31, 2010 and the other comprehensive
income component of consolidated shareholders’ net equity of the Borrower and
its Restricted Subsidiaries attributable to deferred hedge gains, net of
associated taxes; plus (iv) the aggregate amount of any non-cash write downs
under FASB Accounting Standards Codification topics “Extractive Activities - Oil
& Gas”, “Income Taxes”, “Intangibles - Goodwill and Other” and “Property, Plant
and Equipment” (as successors to Statements of Financial Accounting Standards
Nos. 19, 109, 142, and 144) (and any standards replacing, modifying or
superceding any such Standard), on a Consolidated basis, by the Borrower and its
Restricted Subsidiaries after December 31, 2010, net of associated taxes; plus
(v) the non-cash losses related to derivatives, net of associated taxes,
included in the consolidated statements of operations of the Borrower and its
Restricted Subsidiaries after December 31, 2010 and the other comprehensive
income component of consolidated shareholders’ net equity of the Borrower and
its Restricted Subsidiaries attributable to deferred hedge losses, net of
associated taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender at any time, the sum
(without duplication) of (a) the outstanding principal amount of such Lender’s
Loans (including Swingline Loans) at such time, (b) its LC Exposure at such time
and (c) its Swingline Exposure (other than such Lender’s Swingline Exposure with
respect to Swingline Loans made by such Lender in its capacity as a Swingline
Lender, if any) at such time.
“Declining Lender” has the meaning assigned to such term in Section 2.20.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans required to
be funded by it hereunder within two Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing on or prior to the date the funding is required to be
made that such failure is the result of such Lender’s determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in
writing) has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless such amount
is the subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to that effect that (unless such writing or public statement
relates to such Lender’s obligation to fund a loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), or (d) has become or is, or whose direct or indirect parent has
become or is, (i) insolvent, (ii) the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (iii) the
subject of




5

--------------------------------------------------------------------------------





a Bail-In Action; provided, that a Lender shall not become a Defaulting Lender
solely as the result of the acquisition or maintenance of an ownership interest
in such Lender or Person controlling such Lender or the exercise of control over
a Lender or Person controlling such Lender by a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05, disclosed in any filing with
the Securities and Exchange Commission or as otherwise disclosed in writing from
time to time to Administrative Agent.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” mean an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.








6

--------------------------------------------------------------------------------





“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning set forth in Article VII.
“Excluded Taxes” means, with respect to any Recipient of a payment made by or on
account of any obligation of the Borrower under this Agreement (a) Taxes imposed
on or measured by its net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed on it by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to or for the account of such
Lender at the time such Lender (i) becomes a party to this Agreement, whether
upon execution or upon assignment (other than an assignment pursuant to a
request by the Borrower under Section 2.19(b)), or (ii) designates a new lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 2.17(e), and (d) any U.S. federal
withholding Taxes imposed under FATCA.






7

--------------------------------------------------------------------------------





“Executive Officer” means any Financial Officer, executive vice president,
officer ranking above an executive vice president and any officer that is the
functional equivalent of the foregoing.
“Existing Credit Agreement” means that certain Second Amended and Restated
5-Year Revolving Credit Agreement, dated as of March 31, 2011, among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, Wells
Fargo Bank, National Association, Bank of America, N.A. and JPMorgan Chase Bank,
N.A., as Issuing Banks, Wells Fargo Bank, National Association, Bank of America,
N.A. and JPMorgan Chase Bank, N.A., as Swingline Lenders, the Lenders party
hereto, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as Co-Syndication
Agents, Bank of Montreal and Citibank N.A., as Co-Documentation Agents, and
Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and J.P. Morgan Securities LLC, as lead arrangers and joint bookrunners, as
amended prior to the date of this Agreement.
“Existing Letters of Credit” means the Letters of Credit described on Schedule
1.01 that were issued by JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association or Bank of America, N.A. under the Existing Credit Agreement and
that shall be transferred to and deemed issued under this Agreement, as such
Letters of Credit may be renewed or amended from time to time.
“Existing Maturity Date” has the meaning assigned to such term in Section 2.20.
“FASB” means the Financial Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means, with respect to any Person, the chief financial
officer or principal accounting officer. The term “Financial Officer” without
reference to a Person shall mean a Financial Officer of the Borrower.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit obligations other than Letter of Credit
obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to such Issuing Banks shall have been provided in accordance with the
terms hereof and (b) with respect to any Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders, repaid by the Borrower or for which cash collateral or other
credit support acceptable to such Swingline Lender shall have been provided in
accordance with the terms hereof.




8

--------------------------------------------------------------------------------





“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, provided, that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved charged or received on the Indebtedness under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
“Hybrid Equity Credit” means, on any date, with respect to any Hybrid Equity
Securities, the aggregate principal amount of such Hybrid Equity Securities that
is treated as equity by S&P and Moody’s based on the classifications for such
Hybrid Equity Securities issued by S&P and Moody’s; provided that if the
classifications for such Hybrid Equity Securities issued by S&P and Moody’s are
different, then the higher classification (i.e., the classification that
provides for the most equity) will apply to determine the amount of “Hybrid
Equity Credit” for such Hybrid Equity Securities.
“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or any of the Restricted Subsidiaries or a
financing vehicle of the Borrower or any of the Restricted Subsidiaries, other
than common stock, that meet the following criteria: (a) (i) the Borrower
demonstrates that such securities are classified, at the time they are issued,
as possessing a minimum of “intermediate equity content” by S&P and “Basket C
equity credit” by Moody’s (or the equivalent classifications then in effect by
such agencies) and (ii) on such determination date such securities are
classified as possessing a minimum of “intermediate equity content” by S&P or
“Basket C equity credit” by Moody’s (or the equivalent classifications then in
effect by such agencies) and (b) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of all obligations of the Borrower under this Agreement. As
used in this definition, “mandatory redemption” shall not include conversion of
a security into common stock.






9

--------------------------------------------------------------------------------





“Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom and all products refined therefrom, including, without
limitation, kerosene, liquefied petroleum gas, refined lubricating oils, diesel
fuel, drip gasoline, natural gasoline, helium, sulfur and all other minerals.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services (other
than customary payment terms taken in the ordinary course of business), (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, limited, however, to the lesser of (1) the
amount of its liability or (2) the book value of such property, (e) all
Guarantees by such Person of Indebtedness of others, (f) all Capital Lease
Obligations of such Person, (g) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit, (h) the amount
of deferred revenue attributed to any forward sale of production for which such
Person has received payment in advance other than on ordinary trade terms, (i)
all obligations of such Person in respect of synthetic leases and (j) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement, and (b) to the extent not otherwise described in
(a), Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement; provided, that if the Borrower does not have any such
indebtedness, Index Debt shall be the indebtedness under this Agreement.
“Information” has the meaning specified in Section 9.11.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Swingline
Loan, the first day of each calendar month, unless such day shall not be a
Business Day, in which case the next succeeding Business Day.












10

--------------------------------------------------------------------------------





“Interest Period” means (a) with respect to any Eurodollar Revolving Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months or, with the consent of the Lenders, nine or twelve months
thereafter, as the Borrower may elect, and (b) with respect to any Swingline
Loan, the period commencing on the date of such Borrowing and ending on the date
specified in Section 2.10(a); provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar
Revolving Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Revolving Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Issuing Bank” means each of Wells Fargo Bank, National Association, Bank of
America, N.A. and JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include such Affiliate with respect to
Letters of Credit issued by such Affiliate. The Borrower may, with the consent
of the Administrative Agent and the relevant Lender, appoint such Lender
hereunder as an Issuing Bank in addition to Wells Fargo Bank, National
Association, Bank of America, N.A. and JPMorgan Chase Bank, N.A.
“Joinder Agreement” has the meaning set forth in Section 2.02(a).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lead Arrangers” means each of Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and JPMorgan Chase Bank, N.A.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 2.14(b), with respect to any Eurodollar Revolving
Borrowing for any Interest Period, the rate appearing on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the




11

--------------------------------------------------------------------------------





event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing, if the LIBO
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. Unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 2.14(b), in the event that a Replacement
Rate with respect to the LIBO Rate is implemented, then all references herein to
the LIBO Rate shall be deemed references to such Replacement Rate
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, or security interest in, on or of such asset, or any
other charge or encumbrance on any such asset to secure Indebtedness or
liabilities, but excluding any right to netting or setoff (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
“Loan Documents” means this Agreement.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement in the form of a Revolving Loan or a Swingline Loan.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
obligations, taken as a whole, under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.
“Maturity Date” means the later of (a) October 24, 2023 and (b) if maturity is
extended pursuant to Section 2.20, such extended maturity date as determined
pursuant to Section 2.20 (it being understood and agreed that any such maturity
shall not be deemed extended for any Lender that has not consented to such
extension).
“Maturity Date Extension Request” means a request by the Borrower, in the Form
of Exhibit D hereto or any other form approved by the Administrative Agent, for
the extension of the Maturity Date pursuant to Section 2.20.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Funds Amount” has the meaning set forth in Section 2.02(d).
“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in






12

--------------------------------------------------------------------------------





any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or any other similar Taxes arising from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment pursuant to a request by the Borrower under Section 2.19(b)).
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for taxes, assessments, or other governmental charges
or levies that are not yet delinquent or are being contested in compliance with
Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords, vendors, workmen, operators, and other like Liens arising in the
ordinary course of business or incident to the exploration, development,
operation, processing and maintenance of Hydrocarbons and related facilities and
assets and securing obligations that are not overdue by more than 90 days or are
being contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, and other social security
laws or regulations;
(d) deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds, and
other obligations of a like nature, in each case in the ordinary course of
business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way, servitudes, permits,
conditions, exceptions, reservations, and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any Indebtedness and do not materially interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;
(g) legal or equitable encumbrances deemed to exist by reason of negative
pledges such as in Section 6.02 of this Agreement or the existence of any
litigation or other legal proceeding and any related lis pendens filing
(excluding any attachment prior to judgment, judgment lien or attachment lien in
aid of execution on a judgment);
(h) rights of a common owner of any interest in property held by the Borrower or
any Restricted Subsidiary as a common owner;






13

--------------------------------------------------------------------------------





(i) farmout, carried working interest, joint operating, unitization, royalty,
overriding royalty, sales, area of mutual interest, division order, joint
venture, partnership and similar agreements relating to the exploration or
development of, or production from, oil and gas properties incurred in the
ordinary course of business,
(j) Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial Code
or other similar statutory provisions of other states with respect to production
purchased from others;
(k) any defects, irregularities, or deficiencies in title to easements,
rights-of-way, or other properties which do not in the aggregate have a Material
Adverse Effect;
(l) Liens on the stock or other ownership interest of or in any Unrestricted
Subsidiary, provided that there is no recourse to the Borrower or any Restricted
Subsidiary other than recourse to such stock or other ownership interest and
proceeds thereof;
(m) Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing Indebtedness of the Borrower or any
Restricted Subsidiary;
(n) Liens arising under customary letter of credit reimbursement agreements and
customary deposit account agreement, and similar agreements entered into in the
ordinary course of business with respect to instruments or money in the
possession of the other party thereto in the ordinary course of business; and
(o) Liens in renewal or extension of any of the foregoing permitted Liens, so
long as limited to the property or assets encumbered and the amounts of
indebtedness secured immediately prior to such renewal or extension is not
increased.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect at
its principal office in San Francisco; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable, in its capacity as a Person receiving a payment
under the Loan Documents.
“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d).
“Reduction Amount” has the meaning set forth in Section 2.02(d).
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.






14

--------------------------------------------------------------------------------





“Replacement Rate” has the meaning assigned to such term in Section 2.14(b).
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing greater than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that the Credit
Exposures and unused Commitments held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Restricted Subsidiaries” means all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Effective Date,
Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of Ukraine).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person that is owned or Controlled by any such
Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC and the U.S. Department of State), the United Nations
Security Council, the European Union or Her Majesty’s Treasury.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.






15

--------------------------------------------------------------------------------





“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans. The amount of each
Swingline Commitment for each Swingline Lender is $50,000,000 and the total
Swingline Commitment is $150,000,000.
“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lenders” means each of Wells Fargo Bank, National Association, Bank
of America, N.A. and JPMorgan Chase Bank, N.A.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Taxes” means any and all present or future taxes, levies, imposts, assessments,
duties, deductions, charges or withholdings (including backup withholding)
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Cap” means, as of any date of determination, the sum of Total Debt plus
Consolidated Tangible Net Worth of the Borrower and the Restricted Subsidiaries.
“Total Debt” means, as of any date of determination, all indebtedness (including
all guarantees of such indebtedness) that is properly reflected as such on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries in
accordance with GAAP (including any such indebtedness proposed to be incurred on
such date of determination and excluding all indebtedness to be paid on such
date of determination with the proceeds thereof).
“Total Net Debt” means, as of any date of determination, Total Debt minus the
aggregate amount of unencumbered and unrestricted cash and Cash Equivalents of
the Borrower and its Restricted Subsidiaries, on a consolidated basis, which
exceeds $250,000,000; provided, that, the amount of such cash and Cash
Equivalents deducted in the calculation of Total Net Debt shall not exceed
$500,000,000 in the aggregate if there are any Loans outstanding on such date.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Subsidiary” means:
(1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by a Financial Officer of the Borrower in
the manner provided below; and




16

--------------------------------------------------------------------------------





(2) any Subsidiary of an Unrestricted Subsidiary. A Financial Officer may
designate any Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary of the Borrower and a Restricted Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on any
property of, the Borrower or any other Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated. A Financial Officer may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided,
however, that (i) giving effect to such designation shall not result in the
occurrence and continuance of a Default and (ii) any Indebtedness of such
Subsidiary shall not be secured by Liens at the time of such designation except
for Liens permitted by Section 6.02. Any such designation by a Financial Officer
shall be evidenced to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the resolution of a Financial Officer giving
effect to such designation and an Officers’ Certificate certifying that such
designation complied with the foregoing provisions.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent, as
applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a)any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b)any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c)the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d)all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e)the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.




    


17

--------------------------------------------------------------------------------





Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, GAAP will
be deemed for all purposes hereof to treat leases that would have been
classified as operating leases in accordance with GAAP as in effect on December
31, 2017 in a manner consistent with the treatment of such leases under GAAP in
effect on December 31, 2017 notwithstanding any modification thereto that
becomes effective thereafter; and provided further that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any other change occurring after the
date hereof in GAAP (including but not limited to any standard of the FASB
Accounting Standards Codification) or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


Section 1.05    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any successor rate thereto or
replacement rate therefor.


ARTICLE II
THE CREDITS


Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans in dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i)such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (ii)the sum of the total Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.


Section 2.02    Commitment Increase.


(a)Subject to the terms and conditions set forth herein, the Borrower shall have
the right, without the consent of the Lenders but with the prior approval of the
Administrative Agent, to cause from time to time an increase in the Commitments
of the Lenders (a “Commitment Increase”) by adding to this Agreement one or more
additional financial institutions that is not already a Lender hereunder and
that is reasonably satisfactory to the Administrative Agent or by allowing one
or more existing Lenders to increase their respective Commitments (each a “CI
Lender”); provided, however that (i)no Event of Default shall have occurred
which is continuing, (ii)no such Commitment Increase shall cause the Commitments
under this Agreement to exceed $1,750,000,000, (iii)no Lender’s Commitment shall
be increased without such Lender’s prior written consent, (iv) if, on the
effective date of such increase, any Loans have been funded, then the Borrower
shall be obligated to pay any breakage fees or costs in connection with the
reallocation of such outstanding Loans, and (v) each CI Lender shall execute a
joinder agreement in the form of Exhibit E attached hereto (a “Joinder
Agreement”).


(b)Any Commitment Increase shall be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit B attached hereto and shall be approved by the Administrative
Agent, such consent to not be unreasonably withheld. Each such Notice of
Commitment Increase shall specify the proposed effective date of such Commitment
Increase, which date shall be no earlier than five (5) Business Days after
receipt by the Administrative Agent of such Notice of Commitment Increase, the
amount of the requested Commitment Increase




18

--------------------------------------------------------------------------------





(provided that after giving effect to such requested Commitment Increase, the
aggregate amount of the Commitments does not exceed the amount set forth in
subsection (a)(ii) above), the identity of each CI Lender, and the amount of the
respective Commitments of the then existing Lenders and the CI Lenders from and
after the Commitment Increase Effective Date (as defined below). The
Administrative Agent shall review each Notice of Commitment Increase and shall
notify the Borrower whether or not the Administrative Agent consents to the
proposed Commitment Increase. If the Administrative Agent consents to such
Commitment Increase (such consent not to be unreasonably withheld), the
Administrative Agent shall execute a counterpart of the Notice of Commitment
Increase and such Commitment Increase shall be effective on the proposed
effective date set forth in the Notice of Commitment Increase (if the
Administrative Agent consented to such Commitment Increase prior to such
proposed date) or on another date agreed to by the Administrative Agent and the
Borrower (such date referred to as the “Commitment Increase Effective Date”).


(c)On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, the Administrative Agent
shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Lender its Reduction Amount, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the Borrower
pursuant to Section 2.11, ratably in accordance with the respective principal
amounts thereof, of the principal amounts of all then outstanding Loans of such
Reducing Percentage Lender, and the Borrower shall be responsible to pay to each
Lender any breakage fees or costs in connection with the reallocation of any
outstanding Loans.


(d)For purposes of this Section 2.02 and Exhibit B, the following defined terms
shall have the following meanings: “New Funds Amount” means the amount equal to
the product of a CI Lender’s increased Commitment or a CI Lender’s new
Commitment (as applicable) represented as a percentage of the aggregate
Commitments after giving effect to the Commitment Increase, times the aggregate
principal amount of the outstanding Loans immediately prior to giving effect to
the Commitment Increase, if any, as of a Commitment Increase Effective Date
(without regard to any increase in the aggregate principal amount of Loans as a
result of borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); “Reducing Percentage Lender” means each
then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the Commitments shall be
reduced after giving effect to such Commitment Increase; and “Reduction Amount”
means the amount by which a Reducing Percentage Lender’s outstanding Loans
decrease as of a Commitment Increase Effective Date (without regard to the
effect of any borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).


(e)Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i)the Administrative Agent shall
record in the register each then CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire
satisfactory to the Administrative Agent that shall be executed and delivered by
each CI Lender to the Administrative Agent on or before the Commitment Increase
Effective Date, (ii)Schedule 2.01 hereof shall be amended and restated to set
forth all Lenders (including any CI Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which shall be set forth in
Annex I to the applicable Notice of Commitment Increase) and the Administrative
Agent shall distribute to each Lender (including each CI Lender) a copy of such
amended and restated Schedule 2.01, and (iii)each CI Lender identified on the
Notice of Commitment Increase for such Commitment Increase shall be a “Lender”
for all purposes under this Agreement.






19

--------------------------------------------------------------------------------







Section 2.03    Revolving Loans and Borrowings.


(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option (but subject to Section 2.19) may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.


(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
fifteen (15) Eurodollar Revolving Borrowings outstanding.


(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.


Section 2.04    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone in the case of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of the proposed Borrowing
and in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the same Business Day of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or electronic mail to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:


(i)the aggregate amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar


Borrowing;
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and




20

--------------------------------------------------------------------------------









(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.05    Swingline Loans.


(a)    Subject to the terms and conditions set forth herein, the Swingline
Lenders agree to make Swingline Loans in dollars to the Borrower from time to
time during the Availability Period ratably in accordance with its respective
Swingline Commitment, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding for any Swingline Lender $50,000,000 or for all
Swingline Lenders $150,000,000, (ii) the total Credit Exposures exceeding the
total Commitments, or (iii) as to any Swingline Lender, such Swingline Lender’s
Credit Exposure exceeding its Commitment; provided that the Swingline Lenders
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. The failure of any Swingline Lender to make any Swingline Loan
required to be made by it shall not relieve any other Swingline Lender of its
obligations hereunder; provided that the Swingline Commitments of the Swingline
Lenders are several and no Swingline Lender shall be responsible for any other
Swingline Lender’s failure to make Loans as required. Each Swingline Loan shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided, that a Swingline Loan may be in an aggregate amount that
is equal to the entire available balance of the total Swingline Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(c).


(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic mail),
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise each Swingline Lender of any such
notice received from the Borrower. Each Swingline Lender shall make its pro rata
share of each Swingline Loan available to the Administrative Agent who will in
turn make such amount received available to the Borrower by means of a credit to
the general deposit account of the Borrower with the Administrative Agent (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.


(c)    The Swingline Lenders may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of each Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire


21

--------------------------------------------------------------------------------







participations in Swingline Loans pursuant to this Section 2.05(c) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this Section 2.05(c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lenders the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this Section 2.05(c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lenders. Any amounts received by a
Swingline Lender from the Borrower (or other party on behalf of the Borrower) in
respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this Section 2.05(c) and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this Section 2.05(c) shall not relieve the Borrower
of any default in the payment thereof.


(d)    Notwithstanding anything to the contrary contained in this Section 2.05,
no Swingline Lender shall be obligated to make any Swingline Loan at a time when
any other Lender is a Defaulting Lender, unless such Swingline Lender has
entered into arrangements (which may include the delivery of cash collateral)
with the Borrower or such Defaulting Lender which are satisfactory to such
Swingline Lender to eliminate such Swingline Lender’s Fronting Exposure (after
giving effect to Section 2.21(c)) with respect to any such Defaulting Lender.


Section 2.06    Letters of Credit.


(a)    General. The Borrower, the Administrative Agent, the Issuing Banks, and
Lenders hereby agree that all Existing Letters of Credit shall be deemed to be
issued under this Agreement as of the Effective Date and shall constitute
Letters of Credit hereunder for all purposes (except that the Issuing Bank's
standard issuance fee shall not be payable on such deemed issuance). Except as
provided in Section 2.06(i), any of Wells Fargo Bank, National Association, Bank
of America, N.A. or JPMorgan Chase Bank, N.A. shall severally serve as Issuing
Banks for all Letters of Credit. Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of standby Letters of Credit, in
dollars and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall
control.Notwithstanding anything herein to the contrary, the Issuing Banks shall
have no obligation hereunder to issue, and shall not issue, any Letter of Credit
(i) the proceeds of which would be made available to any Person (A) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(B) in any manner that would result in a violation of any Sanctions by any party
to this Agreement, (ii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain any
Issuing Bank from issuing such Letter of Credit, or any applicable law relating
to the Issuing Bank or any Governmental Authority with jurisdiction over any
Issuing Bank shall prohibit, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon any Issuing Bank with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for


22

--------------------------------------------------------------------------------







which any such Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, or (iii) if
the issuance of such Letter of Credit would violate one or more policies of an
Issuing Bank applicable to letters of credit generally under similar
circumstances for similarly situated borrowers; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Condition. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by an Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit; provided that no provision
in such application shall be deemed effective to the extent such provision
contains, provides for, or requires, representations, warranties, covenants,
security interests, Liens, indemnities, reimbursements of costs or expenses,
events of defaults, remedies, or standards of care or to the extent such
provision conflicts or is inconsistent with this Agreement. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the total LC Exposures shall not exceed
$750,000,000, (ii) the LC Exposure of such Issuing Bank shall not exceed in the
aggregate $125,000,000 at any time, and (iii) the Credit Exposure of such
Issuing Bank shall not exceed its Commitment.


(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i)the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii)the date that is five
Business Days prior to the Maturity Date; provided that no Letter of Credit may
expire after the date that is five Business Days prior to an Existing Maturity
Date in respect of any Declining Lenders under Section 2.20 if, after giving
effect to such Letter of Credit, the aggregate Commitments of the Consenting
Lenders (including any replacement Lenders) for the period following such
Existing Maturity Date would be less than the LC Exposure following such
Existing Maturity Date.


(d)    Participation. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, the Issuing Banks hereby grant
to each Lender, and each Lender hereby acquires from the Issuing Banks, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Banks, such Lender’s Applicable Percentage of


23

--------------------------------------------------------------------------------







each LC Disbursement made by the Issuing Banks and not reimbursed by the
Borrower on the date due as provided in paragraph (e) below, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $5,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.04 that such payment be financed with an ABR Revolving Borrowing or Swingline
Loan in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as its interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.


(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, or any other event or circumstance whatsoever (other than failure to
comply with the terms of such Letter of Credit), whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other


24

--------------------------------------------------------------------------------







communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Banks; provided that the foregoing shall not be construed to excuse the Issuing
Banks from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Banks’ failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Banks (as finally determined by a court of competent jurisdiction), the
Issuing Banks shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Banks may, in their sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(g)Disbursement Procedures. The Issuing Banks shall, promptly following receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Issuing Banks shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Banks have made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Banks and the Lenders with respect to any such LC Disbursement.


(h)Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) above, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.


(i)Replacement of the Issuing Banks. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


(j)Cash Collateralization. If the Loans have become immediately due and payable
pursuant to Article VII, on the Business Day following the Business Day that the
Borrower receives


25

--------------------------------------------------------------------------------







notice from the Administrative Agent (at the direction of Required Lenders) or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest on LC Disbursements comprising such LC Exposure.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account (which shall be invested in
obligations of, obligations guaranteed by, or obligations backed by the full
faith and credit of, the United States of America, certificates of deposit of
Administrative Agent or commercial paper having the highest rating from S&P or
Moody’s, in each case maturing in less than 180 days). Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse an Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement.


(k)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.06, no Issuing Bank shall be obligated to issue any Letter of
Credit at a time when any other Lender is a Defaulting Lender, unless such
Issuing Bank has entered into arrangements (which may include the delivery of
cash collateral) with the Borrower or such Defaulting Lender which are
satisfactory to such Issuing Bank to eliminate such Issuing Bank’s Fronting
Exposure (after giving effect to Section 2.21(c)) with respect to any such
Defaulting Lender.


Section 2.07    Funding of Borrowings.


(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
pm, New York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or in the case of the Borrower, the interest rate
applicable to the applicable Borrowing.




26

--------------------------------------------------------------------------------







If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.


Section 2.08    Interest Elections.


(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.


(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or electronic mail to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.


(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i)no outstanding Revolving


27

--------------------------------------------------------------------------------





Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii)unless repaid, each Eurodollar Revolving Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.


Section 2.09    Termination and Reduction of Commitments.


(a)Unless previously terminated, the Commitments shall terminate on the Maturity
Date.


(b)The Borrower may at any time terminate, or from time to time, reduce the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.11, the sum of the total Credit Exposures would exceed the Commitments.


(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or reduction
(or, in connection with the termination of the Commitments, such later date as
may be agreed to by the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective Applicable
Percentage.


Section 2.10    Repayment of Loans; Evidence of Debt.


(a)The Borrower hereby unconditionally promises to pay, (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) with respect to
Swingline Loans made to it, to the Administrative Agent for the account of each
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the Swingline Due Date. “Swingline Due Date”
means for each Swingline Loan, the next Business Day from the date the Swingline
Loan has been disbursed. On each date that a Revolving Borrowing is made, the
Borrower shall repay the amount of any outstanding Swingline Loans that exceeds
$20,000,000.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c)The Administrative Agent shall maintain accounts in which it shall record
(i)the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii)the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii)the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.




(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded


28

--------------------------------------------------------------------------------





therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.


(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and substantially in the form
attached hereto as Exhibit C. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named and its registered assigns.


Section 2.11    Prepayment of Loans.


(a)Subject to any breakage funding costs payable pursuant to Section 2.16, the
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part without premium or penalty, provided that each
prepayment is in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000, or if such amount is lesser, the outstanding amount of the
Borrowing, and made subject to prior notice in accordance with paragraph (b) of
this Section.


(b)The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy or electronic mail) of any prepayment hereunder in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment, in the case
of prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment, or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.


Section 2.12    Fees.


(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than to the Defaulting Lenders, if any) a commitment fee,
which shall accrue at the Applicable Margin for commitment fees on the daily
amount of the unused Commitment of such Lender without giving effect to such
Lender’s Swingline Exposures during the period from and including the date
hereof to but excluding the date on which such Commitment terminates. Accrued
Commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
Commitment fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).




(b)Subject to Section 2.21(f), the Borrower agrees to pay to the Administrative
Agent for the account of each Lender (other than to the Defaulting Lenders, if
any) a participation fee with


29

--------------------------------------------------------------------------------





respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and to the Issuing
Bank a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate. All participation fees and
fronting fees shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Administrative Agent.


(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


Section 2.13    Interest.


(a)The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin, but not to exceed the Highest Lawful Rate.


(b)The Loans comprising each Eurodollar Revolving Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin, but not to exceed the Highest Lawful Rate.


(c)When the Borrower requests a Swingline Loan, such Loan shall bear interest
from the date it is disbursed at a rate specified by the Borrower at the time of
the request of such Loan equal to either (i) the Alternate Base Rate plus the
Applicable Margin or (ii) at a rate to be established as provided on Schedule
2.13.


(d)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or in the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section, but not to exceed the Highest Lawful
Rate.


(e)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, in the event


of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall


30

--------------------------------------------------------------------------------





be payable on the date of such repayment or prepayment and in the event of any
conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error.


Section 2.14    Alternate Rate of Interest.


(a)Unless and until a Replacement Rate is implemented in accordance with Section
2.14(b) below, if prior to the commencement of any Interest Period for a
Eurodollar Borrowing (including any Swingline Loan):


(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or


(ii)the Administrative Agent is advised by the Required Lenders (or in the case
of a Swingline Loan, the Swingline Lenders) that the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Swingline Lender) of making or
maintaining their Loans (or its Swingline Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i)any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (ii)if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR Borrowing
and (iii)any request by the Borrower for a Swingline Loan shall be ineffective;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowing, then the other Type of Borrowing shall be permitted.
(b)Notwithstanding anything to the contrary in Section 2.14(a), if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 2.14(a)(i) have arisen and that such circumstances are unlikely to be
temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having or purporting to have jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate which shall, in no event,


be less than zero (the “Replacement Rate”), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents


31

--------------------------------------------------------------------------------





unless and until (A) an event described in Section 2.14(a)(i), (b)(i), (b)(ii)
or (b)(iii) occurs with respect to the Replacement Rate or (B) the
Administrative Agent (or the Required Lenders through the Administrative Agent)
notifies the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate. In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be amended
solely with the consent of the Administrative Agent and the Borrower, as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.14(b). Notwithstanding anything to the contrary
in this Agreement or the other Loan Documents (including, without limitation,
Section 9.02), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, one or more written notices from such Lenders
that in the aggregate constitute the Required Lenders, with each such notice
stating that such Lenders object to such amendment. To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
Section 2.14(b), the Replacement Rate shall be applied in a manner consistent
with market practice; provided that, in each case, to the extent such market
practice is not administratively feasible for the Administrative Agent, such
Replacement Rate shall be applied as otherwise reasonably determined by the
Administrative Agent (it being understood that any such modification by the
Administrative Agent shall not require the consent of, or consultation with, any
of the Lenders).


Section 2.15    Increased Costs.


(a)If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Banks;
or


(ii)impose on any Lender or the Issuing Banks or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein; (excluding, in each case,
Taxes, as to which Section 2.17 shall govern) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or the Issuing Banks of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Banks hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
the Issuing Banks, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Banks, as the case may be, for such
additional costs incurred or reduction suffered.


(b)If any Lender or an Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or the Issuing




Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.


32

--------------------------------------------------------------------------------







(c)A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower. The Borrower shall
pay to the Administrative Agent for the account of such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.


(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


Section 2.16    Break Funding Payments.     In the event of the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, the failure to borrow, convert, continue or prepay
any Eurodollar Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.11(b)
and is revoked in accordance therewith), or the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over the amount
of interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section in reasonable detail shall be delivered to the Borrower. The Borrower
shall pay to the Administrative Agent for the account of such Lender the amount
shown as due on any such certificate within 10 days after receipt thereto.


Section 2.17    Taxes.


(a)Any and all payments by or on account of any obligation of the Borrower under
this Agreement shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes, except as required under applicable law;
provided that if any applicable law (as determined in the good faith discretion
of an applicable Withholding Agent) requires the deduction or withholding of any
Indemnified Taxes from any such payment, then (i) the applicable Withholding
Agent shall be entitled to deduct such Indemnified Taxes from such payments,
(ii) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings (including such deductions or withholdings
applicable to additional sums payable under this Section), the Administrative
Agent, Lender, or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such


deduction or withholding been made, and (iii) the applicable Withholding Agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.


33

--------------------------------------------------------------------------------







(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of, any Other
Taxes.


(c)The Borrower shall indemnify each Recipient within 15 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Issuing Bank (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Banks, shall be conclusive absent manifest error.


(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(e)(i) any Lender that is entitled to an exemption from or reduction of
withholding Taxes with respect to payments under any Loan Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Taxes;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:




34

--------------------------------------------------------------------------------





(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner; and
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(D)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section


35

--------------------------------------------------------------------------------





1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered under this Section 2.17 expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
(f)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(g)Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices specified in Section 9.01, except payments to be made directly to
the Issuing Banks or Swingline Lenders as expressly provided herein and except
that payments pursuant to Section 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.


36

--------------------------------------------------------------------------------









(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i)first, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii)second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i)if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii)the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.


(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Banks with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.








37

--------------------------------------------------------------------------------









(f)Notwithstanding the foregoing, if there exists a Defaulting Lender, each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 2.21(b).


Section 2.19    Mitigation Obligations; Replacement of Lenders.


(a)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Commitment is being assigned, the
Issuing Bank) which consent shall not unreasonably be withheld, such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.


Section 2.20    Extension of Maturity Date. The Borrower may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 75 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date for an additional period of one year;
provided that, only two such extensions will be granted during the tenure of the
credit facility. Each Lender shall, by notice to the Borrower and the
Administrative Agent given not later than the 20th day after the date of the
Agent’s receipt of the Borrower’s Maturity Date Extension Request, advise the
Borrower whether or not it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender” and each
Lender declining to agree to a requested extension being called a “Declining
Lender”). Any Lender that has not so advised the Borrower and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Lenders constituting the Required Lenders
shall have agreed to a Maturity Date Extension Request, then the Maturity Date
shall, as to the Consenting Lenders, be extended to the first anniversary of the
Maturity Date theretofore in effect. The decision to agree or withhold agreement
to any Maturity Date Extension Request shall be at the sole discretion of each
Lender. The Commitment of any Declining Lender shall terminate on the Maturity
Date in effect prior to giving effect to any such extension (such Maturity Date
being called the “Existing Maturity


38

--------------------------------------------------------------------------------







Date”). The principal amount of any outstanding Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the account of such Declining Lenders hereunder, shall
be due and payable on the Existing Maturity Date, and on the Existing Maturity
Date, the Borrower shall also make such other prepayments of its Loans pursuant
to Section 2.11 as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the total Credit Exposures shall not
exceed the total Commitments.Notwithstanding the foregoing provisions of this
paragraph, the Borrower shall have the right, pursuant to Section 9.04, at any
time prior to the Existing Maturity Date, to replace a Declining Lender with a
Lender or other financial institution that will agree to a Maturity Date
Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender.Notwithstanding the foregoing, no extension of
the Maturity Date pursuant to this paragraph shall become effective unless (i)
the Administrative Agent shall have received documents consistent with those
delivered with respect to the Borrower under Section 4.01(b) through Section
4.01(d), giving effect to such extension and (ii) on the anniversary of the
Effective Date that immediately follows the date on which the Borrower delivers
the applicable Maturity Date Extension Request, (A) the conditions set forth in
Section 4.02 shall be satisfied, (B) there has been no change since December 31,
2017 that has resulted in a Material Adverse Effect that is continuing and (C)
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by the President, a Vice President or a Financial Officer
of the Borrower.


Section 2.21    Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to Section 2.18), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to an Issuing Bank and/or a
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by an Issuing Bank and/or a Swingline Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, the Issuing Banks or Swingline Lenders as a result of any
then final and nonappealable judgment of a court of competent jurisdiction
obtained by the Administrative Agent, any Lender, an Issuing Bank or a Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any then final and nonappealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent


39

--------------------------------------------------------------------------------







jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Loans or funded participations in Swingline Loans or
Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share and (ii) such Revolving Loans or funded
participations in Swingline Loans or Letters of Credit were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Revolving Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Revolving Loans of,
or funded participations in Swingline Loans or Letters of Credit owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.21 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(c)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Section 2.05 and Section 2.06, the Applicable Percentage of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of such Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists, (ii) the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (A) the Commitment of that non-Defaulting Lender minus (B) the
aggregate outstanding principal amount of the Revolving Loans of that Lender and
(iii) the conditions set forth in Section 4.02 shall have been satisfied.
(d)    Cash Collateral for Letters of Credit. Promptly on demand by an Issuing
Bank or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to such Issuing Bank (after giving effect to
Section 2.21(c)) on terms reasonably satisfactory to the Administrative Agent
and such Issuing Bank (and such cash collateral shall be in Dollars). Any such
cash collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of such Issuing Bank) for the
payment and performance of each Defaulting Lender’s Applicable Percentage of
outstanding Letter of Credit obligations. Moneys in such account shall be
applied by the Administrative Agent to reimburse such Issuing Bank immediately
for each Defaulting Lender’s Applicable Percentage of any drawing under any
Letter of Credit which has not otherwise been reimbursed by the Borrower or such
Defaulting Lender.
(e)    Prepayment of Swingline Loans. Promptly on demand by a Swingline Lender
or the Administrative Agent from time to time, the Borrower shall prepay
Swingline Loans in an amount of all Fronting Exposure with respect to such
Swingline Lender (after giving effect to Section 2.21(c)).
(f)    Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
Commitment Fee pursuant to Section 2.12 (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (ii) shall not be entitled to receive any letter of
credit fees pursuant to Section 2.12 otherwise payable to the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the respective Issuing Bank pursuant to Section
2.21(d), but instead, the Borrower shall pay to the non-Defaulting Lenders the
amount of such letter of credit fees in accordance with the upward adjustments
in their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.21(c), with the balance of such fee, if any, payable to
the respective Issuing Bank for its own account.


40

--------------------------------------------------------------------------------





(g)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lenders and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.21(c)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.


Section 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not violate the charter, by-laws or other organizational documents of the
Borrower or any of its Restricted Subsidiaries or (b) except as to matters that
could not reasonably be expected to result in a Material Adverse Effect, (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (ii) will not violate any applicable
law or regulation or any order of any Governmental Authority, (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Restricted Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by the Borrower or any of its Restricted Subsidiaries, and (iv) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
its Restricted Subsidiaries.
















Section 3.04    Financial Condition; No Material Adverse Change.


41

--------------------------------------------------------------------------------







(a)The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders’ equity and cash flows as of and
for the fiscal year ended December 31, 2017, reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.
(b)Since December 31, 2017, through and including the Effective Date, there has
been no change which could reasonably be expected to have a Material Adverse
Effect.


Section 3.05    Litigation and Environmental Matters.


(a)As of the Effective Date, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or, as of the Effective Date, that involve this Agreement or the
Transactions.


(b)As of the Effective Date, except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i)has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii)has become subject to
any Environmental Liability, (iii)has received notice of any claim with respect
to any Environmental Liability or (iv)knows of any basis for any Environmental
Liability.


Section 3.06    No Default. No Default has occurred and is continuing.


Section 3.07    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


Section 3.08    Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a)Taxes for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves
including, Taxes that are being contested in good faith by appropriate
proceedings or (b)to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.


Section 3.09    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower and each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. Neither the Borrower nor any ERISA Affiliate has (a)sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, (b)failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan that has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code, or (c)incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA that are not past
due.


Section 3.10    Disclosure. The information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered


42

--------------------------------------------------------------------------------





hereunder (as modified or supplemented by other information so furnished), taken
as a whole, contains no material misstatement of fact nor omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. As of the Effective Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.


Section 3.11    Margin Stock. Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board).


Section 3.12    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to achieve compliance
by the Borrower, its Subsidiaries, and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions. The
Borrower and its Subsidiaries are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Borrower, any
Subsidiary or any of their respective directors or officers or (b) to the
knowledge of the Borrower, any agent or employee of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.


ARTICLE IV
CONDITIONS


Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i)a counterpart of this Agreement signed on behalf of such party
or (ii)written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic mail transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.


(b)The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of any general counsel or associate general counsel of the Borrower or a
wholly owned subsidiary of the Borrower acting as counsel for the Borrower, and
of Thompson & Knight, LLP, outside counsel for the Borrower, covering those
matters as the Administrative Agent may reasonably request. The Borrower hereby
requests such counsels to deliver such opinions.


(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.








(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.


43

--------------------------------------------------------------------------------







(e)The Administrative Agent, Lenders and Lead Arrangers shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.


(f)All amounts outstanding under the Existing Credit Agreement shall have been
paid in full.


(g)The Borrower shall duly complete and execute promissory notes for each Lender
that has made such request.


(h)The Borrower, to the extent qualifying as a “legal entity customer” under the
Beneficial Ownership Regulation, shall deliver a Beneficial Ownership
Certification to each Lender that so requests.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 3:00 p.m., New York City time, on October 24, 2018 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:


(a)The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date).


(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:


(a)within 90 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous


44

--------------------------------------------------------------------------------





fiscal year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;


(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year prepared on a basis consistent with that used on Form
10-Q as required by the Securities and Exchange Commission, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


(c)concurrently with any delivery of financial statements under subsections (a)
or (b) of this Section 5.01, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.04;


(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and


(e)promptly following any request therefor, (i) such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as any Lender
through the Administrative Agent may reasonably request; or (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the USA Patriot Act or other applicable anti-money laundering laws and the
Beneficial Ownership Regulation.


Documents required to be delivered pursuant to subsections (a), (b) or (d) of
this Section 5.01 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet (at the date hereof located at http://www.pxd.com); or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
compliance certificates required by subsection (c) of this Section 5.01 to the
Administrative Agent. Except for such compliance certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such


45

--------------------------------------------------------------------------------





request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers, the Issuing Banks and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials, that are not marked “PUBLIC”, constitute
Information, they shall be treated as set forth in Section 9.11); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”
Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a)the occurrence of any Default;


(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect if adversely determined;


(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000; and


(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except for any failure to maintain, preserve or
qualify that could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit (i) any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or (ii) a termination of
such existence, good standing, rights licenses, permits, privileges and
franchises of any Restricted Subsidiary if the


Borrower determines in good faith that such termination is in the best interest
of the Borrower and could not reasonably be expected to have a Material Adverse
Effect.




46

--------------------------------------------------------------------------------





Section 5.04    Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay its Tax liabilities, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a)the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b)the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.


Section 5.05    Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.


Section 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.


Section 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


Section 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for general corporate purposes. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit directly or, to the knowledge of the
Borrower, indirectly, (a) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by the Borrower, any of its Subsidiaries or a corporation incorporated
in the United States or in the European Union, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.


Section 5.09    Compliance with Anti-Corruption Laws and Sanctions. The Borrower
will maintain in effect and enforce such policies and procedures, if any, as it
reasonably deems appropriate, in light of its business activities (if any),
designed to achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions


ARTICLE VI
NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 6.01    Indebtedness.


47

--------------------------------------------------------------------------------







(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist (collectively “incur”) any Indebtedness
if the Borrower would be in breach of the covenant set forth in Section 6.04 as
a result of such incurrence.
(b)    The Borrower will not permit any Restricted Subsidiary to incur
Indebtedness (including for this purpose, the amount of such Indebtedness of the
Borrower that is Guaranteed by such Restricted Subsidiaries), except for (i)
Indebtedness of a Restricted Subsidiary in respect of letters of credit issued
for the account of such Restricted Subsidiary that does not secure Indebtedness
or obligations of the Borrower or an Unrestricted Subsidiary, (ii) Indebtedness
owed by such Restricted Subsidiary to the Borrower or to another Restricted
Subsidiary; (iii) Indebtedness of a Person that becomes, by acquisition, merger,
or division, a Restricted Subsidiary which Indebtedness existed prior to the
time of such acquisition, merger or division and was not incurred or created in
contemplation of such acquisition, merger, or division or Indebtedness which is
secured by a Lien on any property or asset acquired to the extent such Lien is
permitted by Section 6.02(c); (iv) Indebtedness of any Restricted Subsidiary in
respect of production payments, forward sales and similar arrangements and other
secured Indebtedness referred to in Section 6.02(g); and (v) other Indebtedness
outstanding at such time for all Restricted Subsidiaries (but without
duplication) in an aggregate amount not exceeding ten percent (10%) of
Consolidated Net Tangible Assets determined as of the time each such
Indebtedness is incurred and determined based upon the financial statements then
most recently delivered pursuant to Section 5.01(a) or (b), and without
reduction to Consolidated Net Tangible Assets on account of any such
Indebtedness.
Section 6.02    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)Permitted Encumbrances;


(b)any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;


(c)any Lien on any property or asset existing prior to the acquisition thereof
by the Borrower or any Subsidiary or on any property or asset of any Person that
becomes a Subsidiary after the date hereof existing prior to the time such
Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii)  such Lien shall not
apply to any other property or assets of the Borrower or any Restricted
Subsidiary, and (iv) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;


(d)Liens created in connection with the acquisition, development, construction
or improvement by the Borrower or any Restricted Subsidiary of fixed or capital
assets; provided that (i) such Liens secure Indebtedness permitted by Section
6.01 and all Indebtedness secured by Liens permitted by this clause does not
exceed $500,000,000 in the aggregate outstanding at any time, (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within 180
days after such acquisition or the completion of such development, construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of acquiring, developing, constructing or improving such fixed or
capital assets and (iv) such Liens shall not apply to any property or assets of
the Borrower or any Restricted Subsidiary other than such fixed or capital
assets so acquired, developed, constructed or


48

--------------------------------------------------------------------------------





improved and other fixed or capital assets that are developed or improved
thereby or otherwise reasonably related thereto (in the good faith determination
of the Borrower) and working capital assets related thereto (including but not
limited to revenue from, and insurance, condemnation, sale and other proceeds
of, any such fixed or capital assets); and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof.


(e)Liens securing obligations owing under this Agreement and Liens on cash or
deposits granted in favor of a Swingline Lender or an Issuing Bank to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans;


(f)Liens on deposits pursuant to any Swap Agreement entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of its business, not to
exceed $200,000,000 in the aggregate amount outstanding at any time; and


(g)production payments, forward sales and similar arrangements and other secured
Indebtedness; provided that the amount of Indebtedness attributable thereto does
not exceed fifteen percent (15%) of Consolidated Net Tangible Assets determined
as of the time each such production payment, forward sale or similar arrangement
or other secured Indebtedness is entered into and determined based upon the
financial statements then most recently delivered pursuant to Section 5.01(a)
and (b) and without reduction to Consolidated Net Tangible Assets on account of
any such production payment, forward sale or similar arrangement or other
secured Indebtedness.


Section 6.03    Fundamental Changes.


(a)The Borrower will not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it or liquidate or
dissolve, or sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions and including by division) all or substantially
all of its assets, except that, if at the time thereof and immediately after
giving effect thereto (i) no Default shall have occurred and be continuing, and
(ii) either (A) the Borrower is the surviving entity or (B) the Person formed by
such consolidation or division or into which the Borrower is merged or
liquidated or the Person which acquires by sale, transfer, lease, division or
other disposition, all or substantially all of the assets of the Borrower (1)
shall be a corporation, partnership or trust, (2) shall be organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia, (3) shall have unsecured non-credit enhanced publicly
held indebtedness rated “investment grade” by S&P or Moody’s, (4) shall
expressly assume, by an agreement supplemental hereto, executed and delivered to
the Administrative Agent, in form satisfactory to the Administrative Agent, the
obligations of the Borrower hereunder, including the due and punctual payment of
the principal of and interest on all the Loans and the performance of every
covenant of this Agreement on the part of the Borrower to be performed or
observed, and (5) the Borrower shall have provided to the Administrative Agent
and each Lender all information and documentation reasonably requested by the
Administrative Agent and such Lenders in connection with such transaction,
including customary officers’ certificates, resolutions, legal opinions, and,
with respect to such Person, for purposes of compliance with applicable “know
your customer” requirements under the USA Patriot Act or other applicable
anti-money laundering laws and the Beneficial Ownership Regulation, and each
Lender shall have confirmed with the Administrative Agent that it has completed
its “know your customer” and other applicable anti-money laundering requirements
and Beneficial Ownership Regulation requirements with satisfactory findings




and results. Notwithstanding the foregoing, nothing herein shall prohibit any
transfer of assets from the Borrower to any Restricted Subsidiary of the
Borrower.


(b)The Borrower will not change its jurisdiction of organization to a
jurisdiction outside the United States of America.


49

--------------------------------------------------------------------------------







Section 6.04    Financial Covenant. The Borrower shall not permit, at any time,
the ratio of Total Net Debt to Total Cap to be greater than 0.65 to 1.0.


Section 6.05    Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Restricted
Subsidiary to pay dividends or other distributions (whether by division or in
cash, securities or other property) with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrower; provided that (i)
the foregoing shall not apply to restrictions and conditions imposed by law or
by this Agreement, (ii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold, and (iii) the foregoing shall not apply to
customary restrictions or conditions existing in any agreement relating to
Indebtedness of any Subsidiary permitted by Section 6.01(b) and such
restrictions or conditions will not materially impair the ability of the
Borrower to pay its Indebtedness and other obligations hereunder.


ARTICLE VII
EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;


(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;


(c)any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or
thereof or any waiver hereof or thereof, shall prove to have been incorrect in
any material respect when made or deemed made and either (1) an Executive
Officer of the Borrower had actual knowledge that such representation or
warranty was false or incorrect in a material respect when made or (2) if no
Executive Officer had such knowledge, such representation or warranty shall
continue to be false or incorrect in any material respect thirty (30) Business
Days after the earlier of an Executive Officer of the Borrower obtaining actual
knowledge thereof or written notice thereof shall have been sent to the Borrower
by Administrative Agent or by Required Lenders;


(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), or Section 5.08 or in Article VI;




(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of thirty days after the Borrower receives notice thereof from the
Administrative Agent or the Required Lenders;




50

--------------------------------------------------------------------------------





(f)A (i) default shall occur in the payment of any principal when due (subject
to any applicable grace period), whether by acceleration or otherwise, of any
Indebtedness in an aggregate principal amount in excess of $150,000,000 of the
Borrower or any Restricted Subsidiary, or (ii) default by the Borrower or any
Restricted Subsidiary in the observance or performance of any other agreement or
condition pertaining to Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount in excess of $150,000,000 or
contained in any instrument or agreement evidencing, securing, or pertaining
thereto, and such default under this clause (ii) shall have resulted in such
Indebtedness being declared due and payable prior to its stated maturity and the
Borrower or Restricted Subsidiary shall not have fully paid the resulting amount
thereof;


(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i)liquidation, reorganization or other relief in respect of
the Borrower or any Restricted Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii)the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;


(h)the Borrower or any Restricted Subsidiary shall voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (g) of this Article, apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, file an answer admitting the material allegations of a petition filed
against it in any such proceeding, make a general assignment for the benefit of
creditors or take any action for the purpose of effecting any of the foregoing;


(i)the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;


(j)one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material domestic assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;


(k)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or


(l)a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i)terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii)declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any


51

--------------------------------------------------------------------------------





kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
ARTICLE VIII
THE ADMINISTRATIVE AGENT


Section 8.01    Administrative Agent. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into any
statement, warranty or representation made in or in connection with this
Agreement, the contents of any certificate, report or other document delivered
hereunder or in connection herewith, the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative


52

--------------------------------------------------------------------------------





Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
Section 8.02    The Lead Arrangers, Joint Bookrunners, Co-Syndication Agents and
Co-Documentation Agents. The Lead Arrangers, Joint Bookrunners, Co-Syndication
Agents and Co-Documentation Agents shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their capacity as Lenders (or
Issuing Bank, if applicable) hereunder.


ARTICLE IX
MISCELLANEOUS


Section 9.01    Notices.


(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications


provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
electronic mail or sent by telecopy, as follows:


(i)if to the Borrower, to 5205 North O’Connor Boulevard, Suite 200, Irving,
Texas, 75039, Attention of Richard P. Dealy (Facsimile No. (972) 969-3572;
Email: rich.dealy@pxd.com);


(ii)if to the Administrative Agent, to Wells Fargo Bank, National Association,
1000 Louisiana Street, 9th Floor, Houston, TX 77002, Attention of Lila Jordan;
Email: lila.jordan@wellsfargo.com;


53

--------------------------------------------------------------------------------







(iii)if to the Issuing Banks, to Wells Fargo Bank, National Association at the
address set forth in paragraph (ii) above, and to Bank of America, N.A. and to
JPMorgan Chase Bank, N.A. at their respective address (or telecopy number or
electronic mail address) set forth below:


Bank of America, N.A.
700 Louisiana, 13th Floor
Houston, TX 77002
Attn: Ron McKaig
Fax: 713-247-7286
Email: Ronald.e.mckaig@baml.com


with a copy to:


Bank of America, N.A.
Mac Legal - NC1-001-05-45
One Independence Center
101 N Tryon St
Charlotte, NC 28255
JPMorgan Chase Bank, N.A.
10420 Highland Manor Dr. 4th Floor
Tampa, FL 33610
Attn: Standby LC Unit
Tel: 800-364-1969
Fax: 856-294-5267
Email: gts.ib.standby@jpmchase.com







(iv)if to the Swingline Lenders, to Wells Fargo Bank, National Association at
the address set forth in paragraph (ii) above, and to Bank of America, N.A. and
to JPMorgan Chase Bank, N.A. at their respective its addresses (or telecopy
number) set forth in their Administrative Questionnaire.


(v)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.


(b)Notices and communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto, or, in the
case of any Lender, to the Administrative Agent and the Borrower. All notices
and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt, if received during recipient’s normal business hours.












54

--------------------------------------------------------------------------------





Section 9.02    Waivers; Amendments.


(a)No failure or delay by the Administrative Agent, the Issuing Banks or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Banks may have had notice or
knowledge of such Default at the time.


(b)Subject to Section 2.14(b) with respect to the implementation of a
Replacement Rate, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall increase or extend the Commitment of any Lender without the
written consent of such Lender, reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, postpone
the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, change Section 2.09 or Section 2.18(b) or (c) in a manner that
would alter the pro rata treatment of Lenders or pro rata sharing of payments
required thereby, without the written consent of each Lender, or change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Banks or the
Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Issuing Banks or the Swingline Lenders, as the case
may be. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended or amounts owed to such Lenders reduced, or the final maturity thereof
extended without the consent of such Lender, and any amendment to further
restrict the voting rights of Defaulting Lenders shall require the consent of
all Lenders.


Section 9.03    Expenses; Indemnity; Damage Waiver.


(a)The Borrower shall pay (i)all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Lead Arrangers and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii)all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii)all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Banks or any Lender, including
the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Banks or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including


55

--------------------------------------------------------------------------------





its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Attorneys’ fees reimbursed by the Borrower in
connection with the matters under clause (iii) above shall be for a single law
firm per country (unless conflicts (including conflicts between the
Administrative Agent, the Lead Arrangers and the other Lenders as determined in
the reasonable discretion of the Required Lenders) otherwise prohibit the
engagement of a single law firm) plus a single local counsel in each
jurisdiction where local counsel is reasonably required.


(b)The Borrower shall indemnify the Administrative Agent, the Issuing Banks,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i)the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii)any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Banks to honor or demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii)any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv)any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that SUCH
INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, WILFUL MISCONDUCT OF SUCH INDEMNITEE OR BREACH OF CONTRACTUAL
UNDERAKING OF SUCH INDEMNITEE UNDER THE LOAN DOCUMENTS.


(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Banks or the Swingline Lenders
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Banks or the Swingline Lenders, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Banks or the Swingline
Lenders in its capacity as such.


(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information


56

--------------------------------------------------------------------------------





or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(e)All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.


Section 9.04    Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliates of the Issuing Banks that issue any
Letters of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliates of
the Issuing Banks that issue any Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)

(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:


(A)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee and provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and


(B)the Administrative Agent and each Issuing Bank, provided that no consent of
the Administrative Agent or any Issuing Bank shall be required for an assignment
of any Revolving Commitment to an assignee that is a Lender (or an affiliate of
a Lender) with a Revolving Commitment immediately prior to giving effect to such
assignment.


(ii)Assignments shall be subject to the following additional conditions:


(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $20,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;


(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that


57

--------------------------------------------------------------------------------





this clause shall not be construed to prohibit the assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and comply with the
requirements of Section 2.17(e).


(E)the assignee shall not be a natural person.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
managed or underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks, and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Banks
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)(i)     Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lenders, sell
participations to one or more banks or other


58

--------------------------------------------------------------------------------





entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.


(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


(e)No assignment or participation shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.


Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of


Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Banks or
any Lender may have had notice or knowledge of any


59

--------------------------------------------------------------------------------





Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.


Section 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.


(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. This Agreement and the other Loan Documents represent the
final agreement among the parties hereto and thereto and may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in any Assignment and
Assumption shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, or any state
laws based on the Uniform Electronic Transactions Act; provided that nothing
herein shall require the Administrative Agent to accept electronic signatures in
any form or format without its prior written consent.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.












60

--------------------------------------------------------------------------------





Section 9.08    Governing Law; Jurisdiction; Consent to Service of Process.


(a)THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT.


(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM
OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING
JURISDICTION.


(c)EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN Section 9.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
Section 9.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.


Section 9.09    WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT
RELATED TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN; IRREVOCABLY WAIVES,
TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; CERTIFIES
THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS Section 9.09.










61

--------------------------------------------------------------------------------





Section 9.10    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 9.11    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants and
legal counsel (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or any self-regulatory body claiming to have
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process or authority, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (iii) to its advisors (other than its
accountants and legal counsel), (iv) to an investor or prospective investor in
an Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such Approved Fund, (v) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (vi) to the CUSIP
Bureau, market data collectors, and nationally recognized rating agencies that
require access to information regarding the Borrower, the Loans and Loan
Documents in connection with ratings issued with respect to an Approved Fund,
(g) with the consent of the Borrower or (h) to the extent such Information
becomes publicly available other than as a result of a breach of this Section.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Banks or
any Lender on a nonconfidential basis prior to disclosure by the Borrower.


Section 9.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in the Agreement, it is agreed as follows: the aggregate of all consideration
which constitutes interest under law applicable to any Lender that is contracted
for, taken, reserved, charged or received by such Lender under the Agreement or
the Subsidiary Guaranties shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on




62

--------------------------------------------------------------------------------





account of any Loans hereunder does not exceed the maximum amount allowed by
such applicable law. If at any time and from time to time the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 9.12 and in respect of any
subsequent interest computation period the amount of interest otherwise payable
to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 9.12. To the extent that Chapter 303 of the Texas Finance
Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.


Section 9.13    USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.


Section 9.14    Replacement of Existing Credit Agreement. This Agreement
replaces and supercedes the Existing Credit Agreement, and the Borrower hereby
confirms and agrees that the commitments under the Existing Credit Agreement are
terminated.


Section 9.15    No Fiduciary Duty. Each Lender and its Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Borrower. The Borrower agrees that
nothing in the Loan Documents will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, on the other. The Borrower acknowledges and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise the Borrower on other matters) and (y) each Lender is acting
solely as principal and not as the agent or fiduciary of the Borrower. The
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
transactions contemplated hereby and the process leading thereto.


Section 9.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-in Action on any such liability, including, if
applicable:




63

--------------------------------------------------------------------------------







(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[SIGNATURE PAGES BEGIN NEXT PAGE]




































































64

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




Borrower:                    PIONEER NATURAL RESOURCES COMPANY




By:    /s/ Richard P. Dealy            
Name:    Richard P. Dealy
Title:    Executive Vice President and Chief Financial Officer




























65

--------------------------------------------------------------------------------







    
Administrative Agent, Issuing Bank & Lender: WELLS FARGO BANK, NATIONAL
ASSOCIATION




By:    /s/ Lila Jordan             
Name:    Lila Jordan
Title:    Managing Director


























































































66

--------------------------------------------------------------------------------









Syndication Agent, Issuing Bank & Lender:    JPMORGAN CHASE BANK, N.A.




By:    /s/ Travis Watson                Name:    Travis Watson
Title:    Vice President




























































































67

--------------------------------------------------------------------------------









Syndication Agent, Issuing Bank & Lender:    BANK OF AMERICA, N.A.




By:    /s/ Ronald E. McKaig                
Name:    Ronald E. McKaig
Title:    Managing Director






























68

--------------------------------------------------------------------------------







Documentation Agent & Lender:
BANK OF MONTREAL





By:    /s/ James V. Ducote                
Name:    James V. Ducote
Title:    Managing Director






























69

--------------------------------------------------------------------------------







Documentation Agent & Lender:    CITIBANK, N.A.




By:    /s/ Cathy Shepherd                
Name:    Cathy Shepherd
Title:    Vice President






























70

--------------------------------------------------------------------------------







Documentation Agent & Lender:    GOLDMAN SACHS BANK USA




By:    /s/ Ryan Durkin                
Name:    Ryan Durkin
Title:    Authorized Signatory






























































































71

--------------------------------------------------------------------------------









Documentation Agent & Lender:    MUFG BANK, LTD.


By:    /s/ Stephen W. Warfel                
Name:    Stephen W. Warfel
Title:    Managing Director






























72

--------------------------------------------------------------------------------







Documentation Agent & Lender:    ROYAL BANK OF CANADA


By:    /s/ Kristan Spivey                
Name:    Kristan Spivey
Title:    Authorized Signatory






























73

--------------------------------------------------------------------------------







Lender:    BARCLAYS BANK PLC


By:    /s/ Sydney G. Dennis                
Name:    Sydney G. Dennis
Title:    Director






























74

--------------------------------------------------------------------------------







Lender:
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH





By:    /s/ Trudy Nelson                
Name:    Trudy Nelson
Title:    Authorized Signatory




By:    /s/ Donovan C. Broussard            
Name:    Donovan C. Broussard
Title:    Authorized Signatory


























75

--------------------------------------------------------------------------------







Lender:                    MORGAN STANLEY BANK, N.A.
By:    /s/ Michael King                
Name:    Michael King
Title:    Authorized Signatory
































76

--------------------------------------------------------------------------------







Lender:
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

By:    /s/ Ryan Knape                    
Name:    Ryan Knape
Title:    Director






























77

--------------------------------------------------------------------------------







Lender:
THE TORONTO-DOMINION BANK, NEW YORK BRANCH

By:    /s/ Annie Dorval                
Name:    Annie Dorval
Title:    Authorized Signatory






























78

--------------------------------------------------------------------------------







Lender:                    BRANCH BANKING AND TRUST COMPANY
By:    /s/ DeVon J. Lang                
Name:    DeVon J. Lang
Title:    Senior Vice President
































79

--------------------------------------------------------------------------------







Lender:    CITIZENS BANK, N.A.
By:    /s/ David Slye                
Name:    David Slye
Title:    Managing Director






























80

--------------------------------------------------------------------------------







Lender:
COMPASS BANK

By:    /s/ Gabriela Azcarate                
Name:    Gabriela Azcarate
Title:    Vice President
































81

--------------------------------------------------------------------------------







Lender:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By:    /s/ Nupur Kumar                
Name:    Nupur Kumar
Title:    Authorized Signatory




By:    /s/ Christopher Zybrick                
Name:    Christopher Zybrick
Title:    Authorized Signatory




























82

--------------------------------------------------------------------------------







Lender:
SOCIETE GENERALE

By:    /s/ Salman Patoli                
Name:    Salman Patoli
Title:    Director
































83

--------------------------------------------------------------------------------







Lender:
U.S. BANK NATIONAL ASSOCIATION

By:    /s/ Mark Salierno                
Name:    Mark Salierno
Title:    Vice President
































84

--------------------------------------------------------------------------------







SCHEDULE 1.01
EXISTING LETTERS OF CREDIT
1.    Wells Fargo IS0013575 - Liberty Mutual - $800,575.00 - 7/13/2019
2.    Wells Fargo IS0014396 Liberty Mutual - $3,624,000.00 - 8/21/2019
3.    Wells Fargo IS0026808U - National Union Fire Ins Co - $94,210.00 -
3/31/2019














































































85

--------------------------------------------------------------------------------







SCHEDULE 2.01
COMMITMENTS
Lender
Amount of Commitment
Percentage of Total Commitments*
Wells Fargo Bank, National Association
$112,500,000.00
7.500000000%
Bank of America, N.A.
$112,500,000.00
7.500000000%
JPMorgan Chase Bank, N.A.
$112,500,000.00
7.500000000%
Bank of Montreal
$97,500,000.00
6.500000000%
Citibank, N.A.
$97,500,000.00
6.500000000%
Goldman Sachs Bank USA
$97,500,000.00
6.500000000%
MUFG Bank, Ltd.
$97,500,000.00
6.500000000%
Royal Bank of Canada
$97,500,000.00
6.500000000%
Barclays Bank PLC
$75,000,000.00
5.000000000%
Canadian Imperial Bank of Commerce, New York Branch
$75,000,000.00
5.000000000%
Morgan Stanley Bank, N.A.
$75,000,000.00
5.000000000%
The Bank of Nova Scotia, Houston Branch
$75,000,000.00
5.000000000%
The Toronto-Dominion Bank, New York Branch
$75,000,000.00
5.000000000%
Branch Banking and Trust Company
$50,000,000.00
3.333333333%
Citizens Bank, N.A.
$50,000,000.00
3.333333333%
Compass Bank
$50,000,000.00
3.333333333%
Credit Suisse AG, Cayman Islands Branch
$50,000,000.00
3.333333333%
Societe Generale
$50,000,000.00
3.333333333%
U.S. Bank National Association
$50,000,000.00
3.333333333%
Total
$1,500,000,000.00
100.000000000%

























                
*Percentages are rounded to the ninth decimal.




86

--------------------------------------------------------------------------------







SCHEDULE 2.13
SWINGLINE LOAN RATE CALCULATION
The rate of interest for a Swingline Loan shall be (a) the "ASK" rate for
Federal Funds appearing on Page 5 of the Dow Jones Market Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of the offer rates
applicable to Federal Funds for a term of one Business Day) at the time reviewed
by the Administrative Agent plus (b) the Applicable Margin for the Eurodollar
Spread. In the event that part (a) of such rate is not available at such time
for any reason, then part (a) of such rate will be the rate agreed to between
the Administrative Agent and the Borrower. The Borrower understands and agrees
that the rate quoted from Page 5 of the Dow Jones Market Service is a real-time
rate that changes from time to time. The rate quoted by the Administrative Agent
and used for the purpose of setting the interest rate for a Swingline Loan will
be the rate on the screen of the Administrative Agent at the time of setting the
rate and will not be an average or composite of rates for that day.




























































87

--------------------------------------------------------------------------------









SCHEDULE 3.05
DISCLOSED MATTERS
NONE




























































































88

--------------------------------------------------------------------------------







SCHEDULE 6.02
LIENS
NONE






















































89

--------------------------------------------------------------------------------







EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”)1. Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]2]
3.
Borrower(s):        ______________________________

4.    Administrative Agent:    ______________________, as the administrative
agent under the
Credit Agreement
                
5.    Credit Agreement:    The Credit Agreement dated as of October 24, 2018
among Pioneer
Natural Resources Company, the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the other
agents parties thereto


                    
1Include bracketed language if there are either multiple Assignors or multiple
Assignees.
2Select as applicable




90

--------------------------------------------------------------------------------







6.
Assigned Interest:



Facility Assigned3
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans4
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:__________________________________
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:__________________________________
Name:
Title:




















                 
3Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)
4Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




91

--------------------------------------------------------------------------------







Consented to and Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By:__________________________________
Name:
Title:
Consented to:
[NAME OF RELEVANT PARTY]
By:__________________________________
Name:
Title:






































92

--------------------------------------------------------------------------------







ANNEX 1
[__________________]5 


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender6, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.Payments.From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


                
5Describe Credit Agreement at option of Administrative Agent.
6The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.


93

--------------------------------------------------------------------------------







3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.
















































94

--------------------------------------------------------------------------------







EXHIBIT B
FORM OF
NOTICE OF COMMITMENT INCREASE
[Date]
Wells Fargo Bank, National Association
[        ]
[        ]
Attention: __________________
Ladies and Gentlemen:
The undersigned, Pioneer Natural Resources Company (“PNRC”), refers to the
Credit Agreement dated as of October 24, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”, with terms defined
in the Credit Agreement and not otherwise defined herein being used herein as
therein defined) among PNRC, as the Borrower, and Wells Fargo Bank, National
Association, as Administrative Agent, and the Lenders and other agents party
thereto. PNRC hereby notifies you, pursuant to Section 2.02 of the Credit
Agreement, that PNRC hereby requests that the aggregate amount of the
Commitments under the Credit Agreement be increased and the CI Lenders agree to
provide Commitments under the Credit Agreement, and in that connection sets
forth below the information relating to such proposed Commitment Increase as
required by Section 2.02(b) of the Credit Agreement:
(a)    the effective date of such increase of aggregate amount of the Lenders’
Commitments is _______________;
(b)    the amount of the requested increase of the Commitments is
$__________________;
(c)    the CI Lenders that have agreed with PNRC to provide or increase their
respective Commitments, are _____________________________ [INSERT NAMES OF THE
CI LENDERS]; and
(d)    set forth on Annex I attached hereto is the amount of the respective
Commitments of all Reducing Percentage Lenders and all CI Lenders as of
effective date of such Commitment Increase.
Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.
Very truly yours,
PIONEER NATURAL RESOURCES COMPANY
By:                    
Name:                    
Title:                    






95

--------------------------------------------------------------------------------





    
Approved and Consented to by:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
Administrative Agent
By:                        
Name:                        
Title:                        




















































































96

--------------------------------------------------------------------------------









ANNEX I
TO
NOTICE OF COMMITMENT INCREASE
(as of _________, 201__)
Lender
 
Amount of Commitment
 
Percentage of Total Commitments
Wells Fargo Bank, National Association
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
 
[1,500,000,000.00]
 
100.0000000%







97

--------------------------------------------------------------------------------







EXHIBIT C
FORM OF
PROMISSORY NOTE
$[ ]                                    [ ], 20[ ]
FOR VALUE RECEIVED, Pioneer Natural Resources Company, a Delaware corporation,
(the “Borrower”) hereby promises to pay to [ ] (the “Lender”), at the principal
office of Wells Fargo Bank, National Association (the “Administrative Agent”),
at [ ], the principal sum of [ ] Dollars ($[ ]) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Loans made by the Lender to
the Borrower under the Credit Agreement, as hereinafter defined), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books. Failure to make
any such notation or to attach a schedule shall not affect any Lender’s or the
Borrower’s rights or obligations in respect of such Loans.
This Note is one of the Notes referred to in the Credit Agreement dated as of
October 24, 2018 among the Borrower, the Administrative Agent, and the other
agents and lenders signatory thereto (including the Lender), and evidences Loans
made by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used in this Note have the respective meanings assigned to
them in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Note can only be transferred pursuant to the terms of the Credit Agreement. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.




















98

--------------------------------------------------------------------------------







THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.


IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
as of the day and year first above written.
PIONEER NATURAL RESOURCES COMPANY
By:                     
Name:     Richard P. Dealy
Title:     Executive Vice President and Chief Financial Officer






























99

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF
REQUEST FOR EXTENSION OF FACILITY MATURITY DATE
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of October 24, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Pioneer Natural Resources Company, the Lenders and other
agents party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement. In accordance with
Section 2.20 of the Credit Agreement, the undersigned hereby requests an
extension of the Maturity Date from October [ ], 20[ ] to October [ ], 20[ ].
Very truly yours,
PIONEER NATURAL RESOURCES COMPANY
                                
By:                         
Name:                         
Title:                         




































100

--------------------------------------------------------------------------------







EXHIBIT E
FORM OF
JOINDER AGREEMENT
This Joinder Agreement (the “Joinder”) is dated as of ______________, ____ (the
“Effective Date”) and is entered into by and between [Insert name of Lender]
(the “Lender”) and Wells Fargo Bank, National Association (the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement dated as of October 24, 2018 among Pioneer
Natural Resources Company, the Administrative Agent and the lenders and other
agents party thereto (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Lender.
The Lender (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Joinder and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to become a
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Joinder and to commit to its
Commitment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Joinder is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
This Joinder shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Joinder may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Joinder by
telecopy shall be effective as delivery of a manually executed counterpart of
this Joinder. This Joinder shall be governed by, and construed in accordance
with, the law of the State of Texas.
LENDER
[NAME OF LENDER]
By:                         
Name:                         
Title:                         
















101

--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT
WELLS FARGO BANK, NATIONAL ASSOCIATION
By:                             
Name:                         
Title:                         


Consented to
PIONEER NATURAL RESOURCES COMPANY
By:                             
Name:                         
Title:                         
























102

--------------------------------------------------------------------------------







EXHIBIT F-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October 24, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Pioneer Natural Resources Company, as the Borrower, Wells
Fargo Bank, National Association, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or IRS Form
W-8BEN, as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20[ ]














103

--------------------------------------------------------------------------------







EXHIBIT F-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October 24, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Pioneer Natural Resources Company, as the Borrower, Wells
Fargo Bank, National Association, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20[ ]
















104

--------------------------------------------------------------------------------







EXHIBIT F-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October 24, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Pioneer Natural Resources Company, as the Borrower, Wells
Fargo Bank, National Association, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-9 or IRS Form
W-8BEN-E (or IRS Form W-8BEN, as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20[ ]










105

--------------------------------------------------------------------------------







EXHIBIT F-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of October 24, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Pioneer Natural Resources Company, as the Borrower, Wells
Fargo Bank, National Association, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-9 or IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E (or IRS FormW-8BEN, as
applicable) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20[ ]




106